Exhibit 10.28

Summary of Director Compensation Policies
(As of February 10, 2006)

Retainers and Fees.  Non employee directors serving on the board of directors of
West Coast Bancorp (“Bancorp”) are paid annual retainers for board service and
meeting fees.  Directors who are employees of Bancorp or the Bank receive no
fees for their services as a director.

The chairman of the board of directors receives annual cash compensation of
$38,000 per year, the chairman of the audit & compliance committee receives
$32,000 per year, and each other committee chair receives $26,000 per year.  All
other directors receive annual cash compensation of $20,000.

All directors also receive $300 for each committee meeting that they attend
(whether as a member of a committee or at the request of a committee). 
Directors who also serve on the board of directors of Bancorp’s subsidiary, West
Coast Trust Company, Inc. (“West Coast Trust”), also receive $300 for each
meeting of the board of directors of West Coast Trust.  The chairman of the West
Coast Trust board receives an additional $1,000 per year.

In addition, members of the Company’s audit & compliance committee receive $300
for attending meetings with the committee’s chairman, the Company’s management,
and/or the Company’s independent auditors for analysis, review, and discussion
of the Company’s quarterly earnings releases, Form 10 Ks and 10 Qs, and related
matters.

Equity Incentive Awards.  Directors are entitled to participate in Bancorp’s
2002 Stock Incentive Plan.  Recent practice has been to grant all directors a
fully vested option to purchase shares of Bancorp’s common stock on an annual
basis and to make periodic restricted stock grants to directors.  In 2005, each
director was granted a fully vested option to purchase 2,050 shares with an
exercise price equal to the market price on the date of grant.  Each director
was also granted 700 shares of restricted stock vesting in a single installment
on the first anniversary of the date of grant.  Whether to grant awards, the
type of award, the number of shares to be granted each year, and the terms of
each award are at the discretion of Bancorp’s board of directors.

Reimbursement and Fees for Attendance at Director Education Programs.  Directors
are entitled to payment or reimbursement of all out of pocket costs of
attendance at approved director education programs.  In addition, Bancorp will
compensate directors for time spent at education programs at a rate of $200 per
day (or partial day) spent at an approved program.

Directors’ Deferred Compensation Plan.  Non employee directors are also entitled
to participate in Bancorp’s Directors’ Deferred Compensation Plan (“Directors’
DCP”).  Under the Directors’ DCP, directors may elect to defer payment of some
or all of their directors’ fees.  Contributions are transferred to a so called
“rabbi trust” and may be invested in a number of investment funds or in Bancorp
common stock.